MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),                                      Mar 07 2017, 9:50 am

this Memorandum Decision shall not be                                            CLERK
                                                                             Indiana Supreme Court
regarded as precedent or cited before any                                       Court of Appeals
                                                                                  and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Bruce E. Andis                                           Curtis T. Hill, Jr.
Bedford, Indiana                                         Attorney General of Indiana

                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Angela M. Jewell,                                        March 7, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         47A01-1610-CR-2330
        v.                                               Appeal from the Lawrence
                                                         Superior Court
State of Indiana,                                        The Honorable Michael A.
Appellee-Plaintiff                                       Robbins, Judge
                                                         Trial Court Cause No.
                                                         47D01-1605-CM-673



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 47A01-1610-CR-2330 | March 7, 2017                 Page 1 of 5
[1]   Angela M. Jewell appeals her conviction for class B misdemeanor disorderly

      conduct. She challenges the sufficiency of the evidence supporting her

      conviction.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On the afternoon of May 29, 2016, Officer Anthony Wray with the Bedford

      Police Department was on patrol when he observed Jewell, then age eighteen,

      and her mother, Janice Funk, running across the street and waving at him. He

      knew them from several prior interactions. He drove his police vehicle toward

      them and rolled down his window. He could hear the women yelling at each

      other, so he got out of his vehicle to investigate their apparent “domestic

      argument.” Transcript at 9.


[4]   The women continued yelling and tried to speak over each other to Officer

      Wray. He informed them that he would listen to them one at a time starting

      with Funk. While he tried to speak with Funk, Jewell continued yelling and

      interrupting even though Officer Wray asked her stop multiple times. Officer

      Wray opined that her volume was at an eight or nine on a scale of ten and that

      she could probably be heard “for a couple of blocks.” Id. at 41. Jewell’s yelling

      was loud enough that motorists were slowing down and stopping their vehicles

      in the middle of the road to observe the altercation. In addition to motorists

      blocking traffic, individuals in the area also stopped to watch.



      Court of Appeals of Indiana | Memorandum Decision 47A01-1610-CR-2330 | March 7, 2017   Page 2 of 5
[5]   Officer Wray testified that Jewell’s yelling hindered his investigation regarding

      the dispute. He also opined that her loudness threatened the safety of motorists

      driving nearby and was unreasonable for the circumstances. As a result, Officer

      Wray continued to direct Jewell to calm down and be quiet until he could speak

      with her. Every time he began to speak with Funk again, however, Jewell

      would yell, scream, and interrupt. Officer Wray eventually ordered Jewell to sit

      while he finished speaking with Funk. Jewell sat and was quiet for about

      twenty seconds before she stood up, began to walk away, and yelled, as loud as

      she could, “I’m fucking done with you.” Id. at 12. Officer Wray then placed

      her under arrest for disorderly conduct. After being placed in Officer Wray’s

      police vehicle, Jewell yelled, banged the cage inside the car with her head, and

      kicked it. In sum, out of the ten-to-fifteen-minute encounter, Jewell was quiet

      for only about twenty seconds.


[6]   Following a bench trial on August 26, 2016, Jewell was convicted of class B

      misdemeanor disorderly conduct. She was later sentenced to 180 days in jail,

      with 150 of those days suspended to supervised probation. Jewell now appeals.


                                          Discussion & Decision


[7]   Jewell challenges the sufficiency of the evidence supporting her conviction.

      Our standard of review in this regard is well settled. On review, we consider

      only the probative evidence and reasonable inferences supporting the

      conviction. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess

      the credibility of witnesses or reweigh evidence, and we will affirm unless no


      Court of Appeals of Indiana | Memorandum Decision 47A01-1610-CR-2330 | March 7, 2017   Page 3 of 5
      reasonable fact-finder could find the elements of the crime proven beyond a

      reasonable doubt. Id. It is not necessary that the evidence overcome every

      reasonable hypothesis of innocence; rather, the evidence will be found sufficient

      if an inference may reasonably be drawn from it to support the conviction. Id.

      at 147.


[8]   In order to obtain a conviction as charged, the State was required to prove that

      Jewell knowingly made unreasonable noise and continued to do so after being

      asked to stop. Ind. Code § 35-45-1-3(a)(2). The volume of noise is critical in

      determining whether it was unreasonable within the meaning of the statute.

      Johnson v. State, 719 N.E.2d 445, 448 (Ind. Ct. App. 1999). To support such a

      conviction, a defendant must have produced decibels of sound that were too

      loud for the circumstances. Id. Further, a loud noise may be found

      unreasonable where it disrupts a police investigation. Id.


[9]   The facts establish that during Officer Wray’s ten-to-fifteen-minute

      investigation, Jewell yelled, screamed, and interrupted during all but twenty

      seconds of it. She continued her disruptive behavior despite multiple requests

      from the officer for her to stop yelling and to calm down. She was so loud that

      passing motorists stopped or slowed in the roadway to see what was going on.

      Even after she calmed down for several seconds, Jewell again yelled “as loud as

      she could” as she began to walk away. Transcript at 12. This occurred while

      Officer Wray was still speaking with Funk.




      Court of Appeals of Indiana | Memorandum Decision 47A01-1610-CR-2330 | March 7, 2017   Page 4 of 5
[10]   The evidence amply supports Jewel’s conviction for disorderly conduct. See

       Barnes v. State, 946 N.E.2d 572, 578 (Ind. 2011)(“Barnes’s yelling at the officers,

       even after they warned him to calm down, was sufficient to sustain his

       disorderly conduct conviction.”); Johnson, 719 N.E.2d at 448 (defendants “loud

       manner of speaking”, even though he was not yelling, disrupted the police

       investigation and constituted “unreasonable noise”). Further, it is of no

       moment that Funk was walking away as she made her last outburst before

       being arrested.


[11]   Judgment affirmed.


[12]   Riley, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 47A01-1610-CR-2330 | March 7, 2017   Page 5 of 5